EXHIBIT 10.2

 

EOS INC. AND SUBSIDIARY

UNAUDITED PRO FORMA FINANCIAL INFORMATION

 

The following unaudited pro forma condensed consolidated balance sheet at
December 31, 2016 of EOS Inc. (“EOS”) gives effect to the acquisition of Emperor
Star International Trade Co., Ltd. (“Emperor Star”) completed on May 3, 2017 as
if it had occurred on December 31, 2016. The following unaudited pro forma
consolidated statement of operations for the year ended December 31, 2016 was
prepared assuming that the transaction described above was consummated as of the
beginning of the periods presented.

 

Such unaudited pro forma financial information is based on the historical
consolidated financial statements of EOS and Emperor Star and certain
adjustments which EOS believes to be reasonable, to give effect of the
acquisition, which are described in the notes to the statements below.

 

The unaudited pro forma financial information:

 



 

•

does not purport to represent what the consolidated results of operations
actually would have been if the acquisition of Emperor Star had occurred on the
beginning of the periods presented or what those results will be for any future
periods or what the consolidated balance sheet would have been if the
acquisition of the Emperor Star had occurred on December 31, 2016.

 

•

has not been adjusted to reflect any matters not directly attributable to
implementing the acquisition of Emperor Star. No adjustment, therefore, has been
made for actions which may be taken once the acquisition was completed, such as
any of our integration plans related to Emperor Star. As a result, the actual
amounts recorded in the consolidated financial statements of EOS will differ
from the amounts reflected in the unaudited pro forma financial statements, and
the differences may be material.



 



 

   



 



EOS INC. AND SUBSIDIARY

UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET

AS OF DECEMBER 31, 2016

 

 

 

 

 

 

 

 

 

 

 

 

Historical

 

 

Historical

 

 

Pro Forma

 

 

Note

 

Combined

 

 

 

EOS Inc.

 

 

Emperor Star

 

 

Adjustment

 

 

 

 

Pro Forma

 

Assets

Current Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash and cash equivalents

 

$ 35,696

 

 

$ 6,390

 

 

$ (30,562 )

 

(a)

 

$ 11,524

 

Inventory

 

 

-

 

 

 

1,919

 

 

 

-

 

 

 

 

 

1,919

 

Prepaid and other current assets

 

 

82

 

 

 

6,229

 

 

 

-

 

 

 

 

 

6,311

 

Total Current Assets

 

 

35,778

 

 

 

14,538

 

 

 

(30,562 )

 

 

 

 

19,754

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fixed assets, net

 

 

-

 

 

 

3,180

 

 

 

-

 

 

 

 

 

3,180

 

Deposits

 

 

-

 

 

 

2,544

 

 

 

-

 

 

 

 

 

2,544

 

Total Assets

 

$ 35,778

 

 

$ 20,262

 

 

$ (30,562 )

 

 

 

$ 25,478

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liabilities and Stockholders' Equity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current Liabilities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accounts payable

 

$ -

 

 

$ 2,778

 

 

$ -

 

 

 

 

$ 2,778

 

Accrued expenses

 

 

13,517

 

 

 

10,572

 

 

 

-

 

 

 

 

 

24,089

 

Due to shareholders

 

 

175,912

 

 

 

57,405

 

 

 

-

 

 

 

 

 

233,317

 

Unearned revenues

 

 

 

 

 

 

34,797

 

 

 

-

 

 

 

 

 

34,797

 

Total Current Liabilities

 

 

189,429

 

 

 

105,552

 

 

 

-

 

 

 

 

 

294,981

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stockholders' Equity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Common stock

 

 

64,123

 

 

 

30,562

 

 

 

(30,562 )

 

(a)

 

 

64,123

 

 Additional paid-in capital

 

 

90,000

 

 

 

-

 

 

 

-

 

 

 

 

 

90,000

 

 Other comprehensive income

 

 

(120 )

 

 

660

 

 

 

-

 

 

 

 

 

540

 

 Accumulated deficit

 

 

(307,654 )

 

 

(116,512 )

 

 

-

 

 

 

 

 

(424,166 )

Total Stockholders' Equity

 

 

(153,651 )

 

 

(85,290 )

 

 

(30,562 )

 

 

 

 

(269,503 )

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Liabilities and Stockholders' Equity

 

$ 35,778

 

 

$ 20,262

 

 

$ (30,562 )

 

 

 

$ 25,478

 



 



 

   



 



EOS INC. AND SUBSIDIARY

UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIOINS

FOR THE YEAR ENDED DECEMBER 31, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Historical

 

 

Historical

 

 

Pro Forma

 

 

Note

 

Combined

 

 

 

EOS Inc.

 

 

Emperor Star

 

 

Adjustment

 

 

 

Pro Forma

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net revenue

 

$ -

 

 

$ 281,111

 

 

$ -

 

 

 

 

$ 281,111

 

Cost of goods sold

 

 

-

 

 

 

131,232

 

 

 

-

 

 

 

 

 

131,232

 

Gross Profit

 

 

-

 

 

 

149,879

 

 

 

 

 

 

 

 

 

149,879

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Selling, general and administrative expenses

 

 

157,718

 

 

 

243,555

 

 

 

-

 

 

 

 

 

401,273

 

Operating loss

 

 

(157,718 )

 

 

(93,676 )

 

 

-

 

 

 

 

 

(251,394 )

Total other income (expense)

 

 

55

 

 

 

(6,144 )

 

 

-

 

 

 

 

 

(6,089 )

Loss before income tax

 

 

(157,663 )

 

 

(99,820 )

 

 

-

 

 

 

 

 

(257,483 )

Income taxes

 

 

-

 

 

 

-

 

 

 

-

 

 

 

 

 

-

 

Net loss

 

$ (157,663 )

 

$ (99,820 )

 

$ -

 

 

 

 

 

(257,483 )

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loss per share - basic and diluted

 

$ (0.00 )

 

 

 

 

 

 

 

 

 

 

 

$ (0.00 )

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Weighted average number of common shares outstanding - basic and diluted

 

 

62,670,942

 

 

 

 

 

 

 

 

 

 

 

 

 

62,670,942

 



 



 

   



 

Note 1: Basis of Presentation

 

The unaudited pro forma financial information has been compiled from underlying
financial statements prepared in accordance with U.S. GAAP. The unaudited pro
forma financial information has been compiled from the following sources with
the following unaudited adjustments:

 



·

 

Historical financial information for EOS Inc. (“EOS”) has been extracted without
adjustment from EOS’ audited consolidated financial statements for the year
ended December 31, 2016 contained in EOS’ Annual Report on Form 10-K filed with
the SEC on April 14, 2017.

 

 

 

 

·

 

Historical financial information for the Emperor Star International Trade Co.,
Ltd. (“Emperor Star”) has been extracted without material adjustment from
Emperor Star’s audited financial statements for the year ended December 31, 2016
as contained in this Form 8-K.



 

The following pro forma financial statements should be read in conjunction with:

 



·

the accompanying notes to the Unaudited Pro Forma Financial Information;

 

 

 

 

·

the consolidated financial statements of EOS for the year ended December 31,
2016 and the notes relating thereto; and

 

 

 

 

·

the financial statements of Emperor Star for the year ended December 31, 2016
and the notes relating thereto, included in this Form 8-K.



 

This unaudited pro forma financial information is not intended to reflect the
financial position and results which would have actually resulted had the
acquisition of Emperor Star been effected on the dates indicated. Further, the
pro forma results of operations are not necessarily indicative of the results of
operations that may be obtained in the future.

 

Note 2: Description of Transactions

 

On May 3, 2017, EOS Inc. (“EOS”) entered into and closed a share exchange
agreement (the “Exchange Agreement”) with Emperor Star International Trade Co.,
Ltd. (“Emperor Star”). Pursuant to the Exchange Agreement, EOS completed the
acquisition through the cash payment of $30,562 to the shareholder of Emperor
Star in exchange for all the issued and outstanding capital stock of Emperor
Star (“Emperor Star Acquisition”).

 

Since EOS and Emperor Star were entities under Mr. Yu Cheng Yang’s common
control prior to the Emperor Star Acquisition, the transaction is accounted for
as a restructuring transaction. EOS Media has recast prior period financial
statements to reflect the conveyance of Emperor Star’s common shares as if the
restructuring transaction had occurred as of the earliest date of the financial
statements.

 

Note 3: Unaudited Pro Forma Adjustments to Consolidated Financial Statements

 

Pro forma adjustments on the attached financial statements include the
following:

 

(a) This adjustment reflects the cash payment of $30,562 for the Emperor Star
Acquisition of all issued and outstanding shares of common stock of Emperor Star
to arrive at common stock $64,123 (64,122,997 shares with $0.001 per value) as a
result of the transaction.

 

 



 



 